UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 26, 2009 (February 20, 2009) EMBASSY BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 000-1449794 26-3339011 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 100 Gateway Drive, Suite 100 Bethlehem, PA 18017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(610) 882-8800 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant tor Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February 20, 2009, the Boards of Directors of Embassy Bancorp, Inc. (the “Corporation”) and Embassy Bank for the Lehigh Valley (the “Bank”), the Corporation’s primary operating subsidiary, approved the execution of an amended and restated employment agreement (the “Agreement”) with James R.
